Citation Nr: 1429568	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-00 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida due to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The appellant is a child of a Veteran who had 19 years and six months of active duty, to include service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating determination of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado, which determined that new and material evidence had not been presented to reopen a claim of entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida due to Agent Orange.

In a June 2012 Board decision, the Board determined that new and material evidence to reopen the claim had been submitted, and the reopened claim was remanded for further development.  It is now again before the Board for adjudication.

The appellant previously testified at a video conference hearing before a Veterans Law Judge in February 2011.  However, this Veterans Law Judge is no longer employed by the Board.  The appellant was notified of this fact pursuant to 38 C.F.R. § 20.717 (2013), and in May 2014, she requested that she be scheduled for a new video conference hearing.

The appellant's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a May 2014 Informal Hearing Presentation, the report of an October 2012 VA examination, and VA treatment records relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As explained in the Introduction, in October 2012, upon learning the Veterans Law Judge who previously conducted her February 2011 hearing was no longer employed with the Board, the appellant requested she be rescheduled for a new video conference hearing.  Consequently, she is entitled to this hearing before deciding her appeal.  38 C.F.R. § 20.700(a) (2013).  Therefore, a remand is necessary in order to afford the appellant her requested hearing.  The Board also notes that while the case was certified by the RO in Denver, Colorado, the prior Board hearing was held at the RO in Milwaukee, Wisconsin, and the record indicates that the appellant currently resides in Michigan.  The AOJ should therefore clarify with the appellant at which RO she would prefer to have her scheduled hearing.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant to clarify her current address and to determine at which RO she would prefer to have her scheduled video conference hearing.

2.  Schedule the appellant for a video conference hearing before a Board member at the requested RO at the earliest opportunity.  Notify the appellant of the date, time, and location of this hearing, and put a copy of this notification letter in her claims file.  Once the appellant has been afforded the requested hearing, or in the event that she withdraws her hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



